Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 	This application has been transferred to another Examiner. 
Claims 71-84 and 93-96 are pending in this application. Claim 71 is withdrawn from consideration. Thus, claims 72-84 and 93-96 are under consideration.
	Applicant’s amendments and remarks filed January 11, 2022 have been received and reviewed. The claims may be describes as follows.
	Claims 72-73 are drawn to a process for preparing crystalline Form-K1 of the compound of Formula III.
	Claim 74 is drawn to crystalline Form-K2 of the compound of Formula III.
	Claims 75-77 are drawn to a process for preparing crystalline Form-K2 of the compound of Formula III.
Claim 78 is drawn to crystalline Form-K3 of the compound of Formula III.
Claims 79-80 are drawn to a process for preparing crystalline Form-K3 of the compound of Formula III.
Claim 81 is drawn to crystalline Form-K4 of the compound of Formula III.

Claims 93-96 depend from claims 72, 75, 79 and 82, respectively, and are additional steps for preparing a pharmaceutical composition comprising the crystalline forms as defined in the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72-84 and 93-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The structural formula of the compounds defined as “Formula II” and “Formula III” are missing from the claims rendering the claims indefinite. Claims need to be complete.
ii) The process of claims 93-96 are directed to subsequent steps which are not present in the claims from which they depend. The steps in these claims lack antecedent basis. In addition, the compound of “Formula III” has been disclosed as an intermediate. That is, the compound is not disclosed as having pharmaceutical utility. These claims are directed to making a pharmaceutical composition of an intermediate which is unclear. The specification does not show how one skilled in the art can use an intermediate as a pill or what it does. A clarification is required. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 20, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624